Citation Nr: 0613326	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
status post laminectomy with fasciectomy and foraminotomy 
with herniated nucleus pulposus, and degenerative disk 
disease and degenerative disk disease, rated as 20 percent 
disabling prior to October 9, 2000, and 40 percent disabling 
from October 9, 2000 to April 26, 2001, from June 1, 2001, to 
October 21, 2002, and from December 1, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
August 1953, and from June 1956 to October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied a rating in 
excess of 10 percent for status post herniated nucleus 
pulposus with degenerative joint disease of the lumbosacral 
spine.  The veteran appealed the decision and in a February 
2000 rating decision, the RO granted an increase to 20 
percent from March 17, 1998.  In a May 2000 rating decision, 
the RO granted a temporary 40 percent rating from October 9, 
2000, and a temporary total rating for back surgery for the 
period from April 27, 2001 through May 31, 2001.  The issue 
in this matter has been revised to correctly reflect these 
adjudicative actions.  In an August 2001 rating decision, the 
RO assigned a 40 percent rating under Diagnostic Code 5293, 
effective from June 1, 2001.  The Board initially reviewed 
this matter in 2003 and remanded the appeal for procedural 
and development issues, which have been addressed; 
accordingly, the Board may proceed with its review.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The veteran underwent a posterior lumbar fusion, L3 to S1, 
and a pedicle screw stabilization, L3 to S1, in October 2002.  
Consequently, the Appeals Management Center (AMC) granted a 
total temporary rating for his service-connected status post 
laminectomy with fasciectomy and foraminotomy with herniated 
nucleus pulposus, and degenerative disk disease disability 
from October 22, 2002, to November 30, 2002, and a 40 percent 
evaluation was assigned thereafter.  Since a veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, the claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the period from 
October 23, 2002, is also reviewed herein.


FINDINGS OF FACT

1.  Prior to October 9, 2000, the veteran's status post 
laminectomy with fasciectomy and foraminotomy with herniated 
nucleus pulposus, and degenerative disk disease was 
manifested by subjective complaints of pain in his lower back 
and hip area, morning stiffness from 30 to 45 minutes, 
weakness in his legs, numbness and a feeling like his legs 
are freezing, and severe muscle spasm, and objective evidence 
of limitation of motion with no less than 40 degrees of 
flexion with pain, and mild weakness with dorsiflexion of the 
left foot without additional functional impairment; the 
disability was not manifested by ankylosis of the spine, 
listing of the spine to the opposite side, loss of lateral 
motion, or abnormal mobility or forced motion.

2.  From October 9, 2000 to April 26, 2001, and from June 1, 
2001, to October 21, 2002, the veteran's status post 
laminectomy with fasciectomy and foraminotomy with herniated 
nucleus pulposus, and degenerative disk disease was 
manifested by subjective complaints of constant pain in the 
bilateral hip, knee, and back of moderate degree, and the 
inability to bend, twist, or turn, and objective evidence of 
full flexion, and moderately diminished extension and lateral 
flexion, and moderate right S1 radiculopathy; the disability 
was not manifested by severe limitation of motion, severe 
paralysis of the sciatic nerve, ankylosis of the spine, 
listing of the spine to the opposite side, loss of lateral 
motion, or abnormal mobility or forced motion, or 
incapacitating episodes.

3.  From December 1, 2002, the veteran's status post 
laminectomy with fasciectomy and foraminotomy with herniated 
nucleus pulposus, and degenerative disk disease is manifested 
by subjective complaints of pain in the low back and pain in 
the legs, especially with repetitive use, and objective 
evidence of moderate limitation of motion and a slightly 
diminished right ankle reflex; the disability is not 
manifested by severe limitation of motion, severe paralysis 
of the sciatic nerve, ankylosis of the spine, listing of the 
spine to the opposite side, loss of lateral motion, or 
abnormal mobility or forced motion, or incapacitating 
episodes.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post laminectomy with fasciectomy and foraminotomy 
with herniated nucleus pulposus, and degenerative disk 
disease have not been met prior to October 9, 2000.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002). 

2.  The criteria for an evaluation in excess of 40 percent 
for status post laminectomy with fasciectomy and foraminotomy 
with herniated nucleus pulposus, and degenerative disk 
disease have not been from October 9, 2000 to April 26, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  

3.  The criteria for an evaluation in excess of 40 percent 
for status post laminectomy with fasciectomy and foraminotomy 
with herniated nucleus pulposus, and degenerative disk 
disease have not been from June 1, 2001, to October 21, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.71a, Diagnostic Code 5292, 5293, 5295 (prior to September 
23, 2002); § 4.124a, Diagnostic Code 8520 (2005).  

4.  The criteria for an evaluation in excess of 40 percent 
for status post laminectomy with fasciectomy and foraminotomy 
with herniated nucleus pulposus, and degenerative disk 
disease have not been met from October 23, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (prior to September 26, 
2003); Diagnostic Code 5243 (2005); § 4.124a, Diagnostic Code 
8520 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent VCAA notice letters in March 2005.  
As previously noted, the original RO decision was entered in 
March 1999, which was before the enactment of the VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini v. Principi, the 
United States Court of Appeals for Veterans Claims (Court) 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Also see VAOPGCPREC 7-
2004.  In any event, this claim was readjudicated in 
September 2005, which was after the veteran received 
appropriate notice, so any defect in the timing of the 
notification was not, ultimately, prejudicial.

The March 2005 VCAA notice letters comply with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that they (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) request the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)." The notice letters addressed all four elements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
degree of disability.  Despite the exclusion of four 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established, as were the existence of 
a disability and a connection between the veteran's service 
and the disability.  Since the Board finds that an increased 
rating for status post laminectomy with fasciectomy and 
foraminotomy with herniated nucleus pulposus, and 
degenerative disk disease is not warranted in this appeal, an 
effective date of an increased evaluation is not an issue 
before the Board.  In sum, the lack of notice has no 
prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.  



Law and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected status post laminectomy with 
fasciectomy and foraminotomy with herniated nucleus pulposus, 
and degenerative disk disease is currently rating as 40 
percent disabling under Diagnostic Code 5293, effective prior 
to September 23, 2002.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
However, as of those effective dates, there is nothing in the 
applicable law and regulations, to include the cited legal 
authority, that precludes the Board from applying whichever 
version of the rating criteria is more favorable to the 
veteran.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
40 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified 
at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned. Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Diagnostic Code 5292 (Spine, limitation of motion, lumbar) 
was also subject to the September 26, 2003, revision of the 
schedular criteria for rating diseases and injuries for the 
spine.  The criteria in effect before September 26, 2003, are 
noted above.  Diagnostic Code 5292 for spine, limitation of 
motion, lumbar, was not renumbered.  The criteria that most 
closely matches 5292, however, is found in Diagnostic Code 
5242 (Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).
Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes: VA records for 
treatment from 1997 to 2000, VA compensation examinations, 
various private records for treatment, and the veteran's 
contentions, as presented in written statements and briefs.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or does not show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Prior to October 9, 2000

The record does not establish entitlement to a rating in 
excess of 20 percent prior to October 9, 2000.  

Outpatient records from 1997 to 2000 show the veteran had 
subjective complaints of pain in his lower back and hip area, 
morning stiffness from 30 to 45 minutes, weakness in his 
legs, numbness and a feeling like his legs are freezing, and 
severe muscle spasm.  The veteran reported in October 1997 
that he felt like his back pain had worsened in the preceding 
six months.  He reported in July 1998 that his pain was at 
4/10 on a scale of one (least pain) to ten (worst pain), and 
sometimes increased to 8/10.  He also had subjective 
complaints of urinary frequency, burning on urination, 
urinary incontinence, and nocturia.  Objective findings, 
however, indicated that not of all the veteran's subjective 
complaints were attributable to his service-connected back 
disability.  Outpatient records and a genitourinary 
compensation examination reflect that clinicians attributed 
the veteran's bladder symptoms to prostatic hypertrophy and a 
history of prostatitis.  With regard to the remaining 
symptoms, objective testing reflects normal findings with 
only mild to moderate symptoms, as shown in outpatient 
records and VA examinations.  For example, a progress note in 
October 1997 indicates the veteran had normal muscle 
strength, normal reflexes (2+/4), with only mild ataxia with 
the tandem walk.  Outpatient notes from July 1998 also show 
normal muscle tone, bulk, and strength with no atrophy or 
pronator drift.  With regard to abnormal findings, only a low 
normal or slightly diminished reflex in the right ankle was 
noted.  An outpatient neurology note from July 1999, 
indicated a normal neurological examination with no weakness 
or sensory loss, and the veteran had no difficulty with heel, 
toe, or tandem walking.  The veteran also showed no 
neurological deficits when he underwent a VA compensation 
examination in January 2000.  

Range of motion, as demonstrated during an October 1998 
genitourinary compensation examination, was excellent.  The 
veteran was able to touch the floor with his hands while 
standing and he demonstrated full extension, and full lateral 
flexion and lateral rotation bilaterally.  Although 
diminished to some degree, the veteran showed fairly good 
range of motion when examined in January 2000.  At that time, 
he demonstrated 40 degrees of flexion with pain, 10 degrees 
of extension with pain, 15 degrees of lateral flexion 
bilaterally with pain, and 10 degrees of rotation.  The 
examiner characterized his posture as good and his 
degenerative disc disease as moderately advanced.  This 
disability picture more closely approximates the criteria for 
a 20 percent evaluation under Diagnostic Code 5293 because 
the veteran showed no neurological deficits and retained a 
significant range of motion in the lumbar spine.  
Consideration under Diagnostic Code 5292 would not afford the 
veteran a higher rating because the evidence reflects only 
moderate limitation of motion.  A 40 percent evaluation under 
Diagnostic Code 5295 is also not warranted, as the veteran 
did not have listing of his spine to the opposite side, 
marked limitation of motion of forward bending in standing 
position (flexion), loss of lateral motion, or abnormal 
mobility or forced motion.  

The Board considered the functional impairment due to pain.  
In this regard, the veteran's pain was noted alongside the 
range of motion findings.  The Board finds the 20 percent 
rating addresses and compensates the veteran for functional 
loss due to pain.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991) (explaining that functional loss due to pain 
is to be rated at the same level as functional loss where 
motion is impeded).  The findings of good muscle tone were 
consistent.  The Board also notes the absence of difficulty 
with heel, toe, and tandem gait in 2000, which indicates an 
absence of weakness and incoordination.  In summary, the 
Board finds that objective evidence prior to October 9, 2000, 
depicts a disability picture representative of no greater 
than moderate intervertebral disc syndrome.



October 9, 2000 to April 26, 2001, and June 1, 2001, to 
October 21, 2002

The evidence fails to establish that a rating in excess of 40 
percent is warranted from October 9, 2000 to April 26, 2001, 
and from June 1, 2001, to October 22, 2002.  

During the periods beginning on October 9, 2000, and June 1, 
2001, the veteran's subjective complaints included constant 
pain in the bilateral hip, knee, and back of moderate degree.  
He indicated in June 2001 that he could not bend, twist, or 
turn and he needed a walking aid.  On examination in June 
2001, the veteran demonstrated a significant decrease in 
range of motion to 10 degrees of extension with pain at the 
end of motion, flexion of 30 degrees with complaint of pain, 
0 to 30 degrees of bilateral flexion with pain, and zero 
degrees lateral rotation.  The veteran had increasing 
subjective complaints of burning pain in his thighs and knees 
and increased back pain.  Objective findings included some 
features of radiculopathic pain and burning pain in both legs 
along L4 distribution.  

According to private treatment notes, the veteran 
demonstrated 90 degrees of lumbar flexion and 15 degrees of 
extension in December 2001.  There was no pain to palpation 
over his lumbar paraspinal muscles bilaterally and his motor 
strength was full bilaterally in the lower extremities.  In 
January 2002, the veteran complained more stiffness, non 
radiating low back pain, and right lower shin numbness.  He 
reported that he was able to walk a couple of miles.  On 
examination, lumbar flexion was to 90 degrees and extension 
was to 25 degrees.  Evaluation by a physical therapist in 
July 2002, revealed 90 degrees of flexion, 15 degrees of 
extension, and 20 degrees of lateral flexion.  Following 
surgery in October 2002, the veteran's symptomatology 
markedly improved.  He reported in April 2004, that he had 
very little back pain and no flare-ups or any additional 
limitation of motion.  He denied any bowel or bladder 
dysfunction.  

In summary, the veteran has demonstrated full flexion, and 
moderately diminished extension and lateral flexion.  The 
limitation of motion shown in June 2001 does not appear to 
represent his overall disability picture from June 1, 2001, 
to October 21, 2002, as the evaluation was done less than 
three months after surgery and significant improvement was 
shown in December 2001 onward.  Again, medical evidence does 
not reveal findings that would support a 60 percent rating 
under Diagnostic Code 5295 since the veteran has no 
limitation of motion on forward bending in a standing 
position.  His gait was normal, i.e., he had no abnormal 
mobility or forced motion.  And his spine did not list to the 
opposite side.  Evaluation under the version of Diagnostic 
Code 5293 effective September 26, 2002, does not afford the 
veteran a higher evaluation.  His orthopedic manifestations 
under Diagnostic Code 5292 warrant no greater than a 20 
percent rating for moderate limitation of motion.  With 
regard to neurological manifestations, the veteran complained 
of numbness in his right shin in December 2001, and of right 
lower extremity pain and numbness (paresthesias in the L5 
distribution) in January 2002.  The clinician also stated 
that the H reflex is compatible with a right S1 
radiculopathy.  However, the veteran's neurological 
manifestations would warrant no greater than a 10 or 20 
percent evaluation, as they are mild or moderate at most.  In 
this regard, the veteran has active movement, he has full 
motor strength, including flexion of the knees, and neither 
of his feet dangle.  Consequently, evaluating neurological 
and orthopedic manifestations separately would not provide 
the veteran with a rating in excess of 40 percent.

The Board also considered a separate rating for the veteran's 
surgical scar from his April 2001 surgery since the scar was 
found to be tender upon palpation during the June 2001 VA 
examination; however, the scar was not found to be tender 
during the VA examination in April 2005.  Consequently, the 
veteran's status post laminectomy with fasciectomy and 
foraminotomy with herniated nucleus pulposus, and 
degenerative disk disease does not warrant an increase in 
excess of 40 percent.

From December 1, 2002

The evidence does not establish a level of disability in 
excess of 40 percent.  

The veteran's symptomatology does not meet the criteria for a 
higher rating under Diagnostic Code 5293 effective prior to 
September 23, 2002.  In this regard, the most striking 
evidence is the April 2005 VA examiner's conclusion that he 
found no evidence of intervertebral disc syndrome.  He 
characterized the veteran's disability as moderate.  
Subjectively, the veteran reported that his surgery in April 
2001 did not improve his symptoms, but his surgery in October 
2002 brought about some improvement.  The veteran complained 
that he had pain in his legs, especially with repetitive use.  
When examined in April 2005, the veteran denied having any 
incapacitating episodes.  He also denied having any flare-
ups.  Objective findings were consistent with the results of 
earlier evaluations in December 2001, January 2002, and July 
2002.  The veteran demonstrated extension to 15 degrees with 
pain and flexion at the hip joint to 60 degrees.  Lateral 
rotation was to 10 degrees bilaterally and lateral flexion 
was to 15 degrees bilaterally.  The significant difference 
with earlier range of motion studies is the absence of pain 
during lateral flexion and lateral rotation.  The Board is 
unable to conclude that the veteran has severe intervertebral 
disc syndrome when the clinician has concluded that there is 
no medical evidence of any intervertebral disc syndrome.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is not free to substitute its own judgment for that of a 
medical expert.  ). 

The veteran's symptomatology does not meet the criteria for a 
higher rating under Diagnostic Code 5293 effective from 
September 23, 2002.  Treatment records do not reflect any 
incapacitating episodes and the veteran denied any history of 
having any.  With regard to orthopedic manifestations, the 
veteran's limitation of motion is no more than moderate.  
Neurologically, the veteran manifested no more than a slight 
abnormality.  The orthopedic examiner found no neurological 
deficiencies, except that the right ankle reflex was 
"slightly diminished."  He also noted, however, that 
strength extensor hallucis longis was good.  On the separate 
neurology examination, findings were normal except for a 
"slight" decreased sensation in S1 segmental dermatome on 
the right.  Thus, the disability picture does not 
substantiate a separate rating under a neurological 
diagnostic code, as neuralgia, neuritis, or paralysis of the 
sciatic nerve.  Significant findings supporting this 
conclusion include intact gait and station, intact 
coordination and muscle tone, normal strength in all muscle 
groups, equal reflexes, and the absence of atrophy.

The veteran's symptomatology does not meet the criteria for a 
higher rating under Diagnostic Code 5243 effective September 
26, 2003.  As noted, the veteran has no history of 
incapacitating episodes.  Under the General Rating Formula 
for Diseases and Injuries pf the Spine, the criteria for a 
rating of 50 percent or greater cannot be met without 
unfavorable ankylosis of the thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  The veteran has 
never been diagnosed with ankylosis of any segment of the 
spine and as his ability to move the spine has been 
repeatedly demonstrated in range of motion studies, the 
absence of ankylosis may be inferred from the evidence.  

The Board considered functional loss due to pain, but finds 
that additional compensation for functional impairment is not 
warranted.  The veteran's status post laminectomy with 
fasciectomy and foraminotomy with herniated nucleus pulposus, 
and degenerative disk disease is currently rated at the 
maximum provided for limitation of motion.  While the VA 
examiner commented that there would likely be additional 
limitation of motion due to pain, the veteran's range of 
motion is only moderate and any additional limitation would 
only warrant a 40 percent rating under Diagnostic Code 5292.  

The benefit of the doubt doctrine is not for application with 
regard to the claim for an increased evaluation for status 
post laminectomy with fasciectomy and foraminotomy with 
herniated nucleus pulposus, and degenerative disk disease 
because the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, an 
increased evaluation for status post laminectomy with 
fasciectomy and foraminotomy with herniated nucleus pulposus, 
and degenerative disk disease is not warranted.




ORDER

An increased rating for status post laminectomy with 
fasciectomy and foraminotomy with herniated nucleus pulposus, 
and degenerative disk disease is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


